Exhibit 10.1

FIRST AMENDMENT

TO

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Amendment”) is made and entered into this [•]th day of December, 2017, and
amends that certain Amended and Restated Registration Rights Agreement dated as
of April 11, 2017 (the “Registration Rights Agreement”) by and among the Company
and the Investors (as defined therein) . Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings given to such terms
in the Registration Rights Agreement.

WHEREAS, Investors are the holders of an aggregate of 700,000 shares of
Redeemable Convertible Preferred Stock of the Company, par value $0.0001 per
share (the “Redeemable Convertible Preferred Stock”);

WHEREAS, pursuant to the Registration Rights Agreement, Investors have the right
to require the Company, upon notice and in compliance with the terms and
conditions set forth in the Registration Rights Agreement, to prepare and file
with the Securities and Exchange Commission a Registration Statement covering
the Registrable Securities, including shares of common stock issuable upon
conversion of the Redeemable Convertible Preferred Stock;

WHEREAS, the Company and the Investors have entered into a letter agreement
dated [•], 2017 (the “Letter Agreement”), pursuant to which each such Investor
has agreed, among other things, subject to certain conditions, (i) to exercise
its option to convert its Redeemable Convertible Preferred Stock and (ii) to the
redemption of any shares of Redeemable Convertible Preferred Stock that remain
unconverted following such optional conversion pursuant to the application of
conversion blockers;

WHEREAS, in connection with the Letter Agreement, the Parties desire to amend
the definition of “Registrable Securities” in the Registration Rights Agreement;
and

WHEREAS, Section 4.6 of the Registration Rights Agreement provides that any
provision of the Registration Rights Agreement may be amended or waived by the
prior written consent of (i) the Company and (ii) the Requisite Investors and
that consent to this waiver of registration rights and related notice provisions
by the Requisite Investors will bind all investors party to the Registration
Rights Agreement and their Permitted Transferees.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:

1. Amendment of Registration Rights Agreement.

(a) In ARTICLE II, Section 2.1 of the Registration Rights Agreement, the
definition of “Registrable Securities” shall be deleted in its entirety and
replaced as follows:



--------------------------------------------------------------------------------

“Registrable Securities” means (i) all shares of Common Stock held as of
April 11, 2017; (ii) all shares of Common Stock issuable upon exercise,
conversion or exchange of any option, warrant or convertible security
outstanding as of April 11, 2017 and not then subject to vesting or forfeiture
to the Company (including, for the avoidance of doubt, any Conversion Shares
into which the Preferred Stock is convertible from time to time after April 11,
2017 and any additional shares of Common Stock received in lieu of pre-funded
warrants and in respect of additional dividend accruals pursuant Section 4(a)(i)
and 4(d) of the Letter Agreement dated [•], 2017 by and among the Company and
the Investors), (iii) all shares of Common Stock issuable upon the exercise of
pre-funded warrants, which warrants were issued to any Holder on or prior to
December 31, 2017, (iv) all shares of Common Stock acquired from the Company by
Affiliates in the Follow-on Offering, and (v) all shares of Common Stock
directly or indirectly issued or then issuable with respect to the securities
referred to in clauses (i), (ii), (iii) or (iv) above by way of a stock dividend
or stock split, or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(1) such securities shall have been disposed of in accordance with an effective
Registration Statement, (2) such securities shall have been Transferred pursuant
to Rule 144, (3) such holder is able to immediately sell such securities under
Rule 144 without any restrictions on transfer (including without application of
paragraphs (c), (d), (e), (f) and (h) of Rule 144), as reasonably determined by
the Holder (it being understood that a written opinion of counsel reasonably
acceptable to the Company to the effect that such securities may be so offered
and sold and that any restrictive legends on the securities may be removed shall
be conclusive evidence that this clause (3) has been satisfied), (4) such
securities shall have been otherwise transferred and a new certificate for it
not bearing a legend restricting further transfer under the Securities Act shall
have been delivered by the Company, all applicable holding periods shall have
expired, and no other applicable and legally binding restriction on transfer by
the Holder thereof shall exist under the Securities Act, or (5) such securities
shall have ceased to be outstanding. Follow-on Offering shall mean the Company’s
offer, issue and sale of certain shares of the Company’s Common Stock through a
follow-on public offering with gross proceeds to the Company of at least
$40 million consummated or prior to January 2, 2018.

3. Governing Law. This Amendment and all claims arising out of or based upon
this Amendment or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of New
York without giving effect to any choice or conflict of laws provision or rule
that would cause the application of the domestic substantive laws of any other
jurisdiction.

4. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the Registration Rights Agreement shall continue in
full force and effect.

5. Reference to and Effect on the Agreement. On or after the date hereof, each
reference in the Registration Rights Agreement to “this Agreement,” “hereunder,”
“herein,” or words of like import shall mean and be a reference to the
Registration Rights Agreement as amended hereby. No reference to this Amendment
need be made in any instrument or document at any time referring to the
Registration Rights Agreement, a reference to the Registration Rights Agreement
in any of such to be deemed a reference to the Registration Rights Agreement as
amended hereby.

6. Counterparts; Facsimile Signatures. This letter agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. The exchange of
copies hereof, including signature pages hereto, by facsimile, e-mail or other
means of electronic transmission shall constitute effective execution and
delivery hereof as to the parties and may be used in lieu of the original letter
agreement for all purposes and shall be deemed to be original signatures for all
purposes.



--------------------------------------------------------------------------------

7. Further Assurances. Each party hereto agrees to cooperate fully with the
other parties hereto and to execute and deliver, or cause to be executed and
delivered, such further agreements, instruments and documents and to give such
further written assurance and take such further acts as may be reasonably
requested by any other party hereto to evidence and reflect the transactions
contemplated by this Amendment and to carry into effect the intents and purposes
of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Amended and Restated Registration Rights Agreement as of the date
first above written.

 

Company:     DICERNA PHARMACEUTICALS, INC.

    By:  

 

     

Name:

Title:

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Investors:     Bain Capital Life Sciences Fund, L.P.     By: Bain Capital Life
Sciences Partners, LP,     its general partner    

By: Bain Capital Life Sciences Investors, LLC

its general partner

    By:  

 

    Name:       Title:  

    Address:     200 Clarendon Street     Boston, MA 02116     BCIP Life
Sciences Associates, LP     By: Boylston Coinvestors, LLC     its general
partner

    By:  

 

    Name:       Title:

    Address:     200 Clarendon Street     Boston, MA 02116

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Cormorant Private Healthcare Fund I, LP By: Cormorant Private Healthcare GP,
LLC, its general partner By:  

 

Name: Title: Address: 200 Clarendon Street, 52nd Floor Boston, MA 02116

Cormorant Global Healthcare Master Fund, LP By: Cormorant Global Healthcare GP,
LLC, its general partner

By:  

 

Name: Title: Address: 200 Clarendon Street, 52nd Floor Boston, MA 02116 CRMA
SPV, L.P. By: Cormorant Asset Management, LLC, its Special Limited Partner

By:  

 

Name: Title:

Address: PO Box 309 Ugland House, Grand Cayman KY1-1104, Cayman Islands

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Domain Partners VIII, L.P. By: One Palmer Square Associates VIII, LLC its
general partner

By:  

 

Name:

Title:

 

Address:

One Palmer Square, Suite 515 Princeton, NJ 08542 DP VIII Associates, L.P. By:
One Palmer Square Associates VIII, LLC its general partner

By:  

 

Name: Title:

Address: One Palmer Square, Suite 515 Princeton, NJ 08542

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

EcoR1 Capital Fund, L.P. By: EcoR1 Capital, LLC, its general partner

By:  

 

Name:

Title:

 

Address:

409 Illinois Street San Francisco, CA 94158 EcoR1 Capital Fund Qualified, L.P.
By: EcoR1 Capital, LLC, its general partner

By:  

 

Name:

Title: Address: 409 Illinois Street San Francisco, CA 94158

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

RA Capital Healthcare Fund, L.P. By: RA Capital Management, LLC, its general
partner

By:  

 

Name: Title:

Address: 20 Park Plaza, Suite 1200 Boston, MA 02116

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Blackwell Partners LLC – Series A

By:  

 

Name:   Title:   Authorized Signatory

By:  

 

Name:   Title:   Authorized Signatory Address: 280 S. Mangum Street, Suite 210
Durham, NC 27701 RTW Master Fund, LTD

By:  

 

Name:   Title:   Address: 250 West 55th Street, 16th Floor, Suite A New York, NY
10019 RTW Innovation Master Fund, LTD

By:  

 

Name:   Title:  

Address: 250 West 55th Street, 16th Floor, Suite A New York, NY 10019

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Skyline Venture Partners V, L.P. By: Skyline Venture Management V, LLC, its
general partner

By:  

 

Name: Title:

Address: 525 University Avenue, Suite 1350 Palo Alto, CA 94301

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]